ALLREAD, J.
In these proceedings in error, or at least in the brief, counsel for Davis offered a general trust agreement to which Arnett and Hughes were parties. We think it is not competent to supplement the record in this court. The trust agreement should have been offered in the court below, and brought to this court in the record. In the absence thereof, we can not consider the trust agreement. There is no averment which shows any consideration on the part of Arnett or connects him in any way with the transaction so that an implied consideration can be presumed. We are therefore of opinion that such connection was necessary tending to connect Arnett with liability. In the absence of such connection, we think the obligation of Arnett was without consideration and is therefore not enforceable.
Judgment affirmed.
HORNBECK and KUNKLE, JJ, concur.